Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present Office Action is in response to the Request for Continued Examination dated 21 April 2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 April 2021 has been entered.
	

DETAILED ACTION

Response to Amendment
In the amendment dated 03/17/2021, the following occurred: Claims 1, 13 and 15 have been amended and claims 6-7 have been cancelled.
Claims 1-5 and 8-15 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/071320 filed on 08/24/2017 which claims priority to EP16185507.7 filed on 08/24/2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A processing unit configured to” in claims 1 and 3.
“A user interface configured to” in claims 1 and 4.
“A classification unit configured to” in claim 11.
“A device according to claim 1 and configured for adaptive intervention” in claim 11.
“program code means for causing” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification recites about the following:
“A processing unit configured to” in claims 1 and 3: The processing unit is a processor of the computer performing the method steps (see Specification pg. 21, Ln. 31 and pg. 4, Ln. 10-12).
“A user interface configured to” in claims 1 and 4
“A classification unit configured to” in claim 11: The Examiner interprets the classification unit configured to provide personal data of the individual as the device according to claim 1, noting that claim 12 also recites similarly “receiving, by a device according to claim 1, personal data of the individual”. See also the Specification, which teaches the computer provides the structure for the system (see Specification pg. 4, Ln. 10-12).
“A device according to claim 1 and configured for adaptive intervention” in claim 11: In light of amended claim 12, the device of claim 1 is a grouping of computer components including the first sensor, and the system of claim 11 is the computer including the first sensor (see Specification pg. 4, Ln. 10-12); and
“Program code means for causing” in claim 15: The program code means is software code of the non-transitory computer program (see pg. 4, Ln. 10-12 and pg. 33, Ln. 17-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-5 and 8-15 are rejected for lacking written description.
Claims 1 is rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of either “wherein the ability level of the individual comprises a cognitive ability level of the individual, a communication ability level of the individual, and a compliance level of the individual” (claim 1). This is a new matter rejection.
The Applicant’s Specification (at pg. 5, Ln. 11-17) states: “According to a preferred embodiment of the invention the intervention unit is configured to distinguish distinct ability levels of the individual based on the total risk score and its change and/or development during a predetermined time-frame, wherein the ability levels of the individual comprise a cognitive ability level, a communication ability level, a compliance level. The different levels allow an easy and reliable assessment of the imminent risk of a bed fall and can be easily discerned from each other. Thus, the respective intervention can be triggered” (Emphasis added). The Examiner notes that determining the distinct ability levels is described elsewhere (see pg. 27-28), however, determining a (composite) ability level comprising the three distinct ones is not disclosed. The Specification (at pg. 31-32) also shows Tables with intervention recommendation scenarios based on the three distinct ability levels.
	By virtue of dependence on or reference to claim 1, the rejection of claim 1 also applies to claims 11, 12 and 15 and dependent claims 2-5, 8-10 and 13-14.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11, 12, and 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 11, 12, and 15 fall into at least one of the statutory categories (i.e., machine or process or manufacture). The identified abstract idea is (claim 1 being representative):
[…] arranged in the vicinity of the individual and/or in contact with the
individual, wherein […] is configured to obtain sensor data about the individual;
(optionally) […] configured to provide the personal data of the individual;
[…] configured to: 
receive personal data of the individual,
generate, from the sensor data about the individual and the personal data of the individual, a total risk score of the individual and (optionally) calculating, […], the total risk score of the individual,
determine, based at least in part on the personal data of the individual and the generated total risk score, a projection regarding both an imminent bed fall of the individual and a timeframe for an intervention to prevent the bed fall of the individual, and
determine an ability level of the individual based on the total risk score and its change and/or development during a predetermined time-frame, wherein the ability level of the individual comprises a cognitive ability level of the individual, a communication ability level of the individual, and a compliance level of the individual; and
[…] configured to output: (i) an intervention signal comprising the determined projection regarding both the imminent bed fall of the individual and the timeframe for an intervention to prevent the bed fall of the individual, and (ii) the determined ability level.
	
Step 2A prong 1: 
The abstract idea with the identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a first sensor and a processing unit and a user interface (claim 1) and a device (claim 11 and 12) and a system comprising a classification unit and the device, i.e., a computer and sensor (claim 11) and a computer and a non-transitory computer program (claim 15). That is, other than reciting a processing unit and a user interface (claims 1, 11, and 12) and a classification unit/computer (claim 11 and 15) and a non-transitory computer program (claim 15), the claimed invention amounts to a human following a series of rules or steps as recited in the identified abstract idea. For example, other than reciting a processing unit and a user interface, the claims encompass a person following rules or instructions to receive data, generate a score, determine a projection for an imminent bed fall with a timeframe for an intervention, determine an ability level of the individual by utilizing the periodically generated score(s), and outputting (presenting) an intervention signal (e.g. a report with a risk matrix) that includes the projection (e.g. an averaged high-risk period and an averaged intervention period that occurs prior to the high-risk fall period) and the determined ability level (e.g. a summary of the three distinct ability levels). The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that a “method of organizing human activity” includes a person’s interaction with a computer. If a claim limitation under its BRI covers human interaction with a computer, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A prong 2: 
The judicial exception is not integrated into a practical application. In particular, the claims under claim interpretation recite the additional elements of a processing unit and a user interface (claims 1, 11, and 12) and a classification unit/computer (claim 11 and 15) and a non-transitory computer program (claim 15) that implement the identified abstract idea. The Examiner interprets the following under the broadest reasonable interpretation (BRI) in light of the Specification: the processing unit is a processor (pg. 21, Ln. 31), the user interface is a video component of the computer, e.g. 
The claim further recites the additional element of a first sensor that collects data and (can) transmit and/or output data. The additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amounts to a location from which data is received or to which data is (able to be) transmitted/outputted, each of which represents an extra-solution activity (see claim 1; also, see Specification at pg. 7, Ln. 1, “the sensor 12 in form of a video camera 12 or another suitable device”). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the first sensor (i.e., a device that collects, transmits, and/or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting (i.e., presenting, i.e., displaying) has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, the Specification discloses features of WO 2013/150523 (published 10/10/2013), describing (at pg. 3, Ln. 7-9) a sensor as well-understood, routine, and conventional and further describes a sensor use for sensing (receiving/collecting) at least one physiological parameter of a patient. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.
	
Claims 2-5, 8-10 and 13-14 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) are not directed to a statutory category or (2) further define the abstract idea and/or (3) do not 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly et al. (US 2008/0281638) in view of Oliver et al. (NPL document, see PTO-892).

Regarding claim 1, Weatherly teaches a device comprising:
A first sensor arranged in the vicinity of the individual and/or in contact with the individual, wherein the first sensor is configured to obtain sensor data about the individual (Fig. 1 and [0029] teach a fall-detecting device including one or more event monitoring device (sensors) configured to send a signal to a receiver. [0012] teaches the signal/message received by the host device contains sensed status information (sensor data); and an individual can manually intervene with the event monitoring device. Also, [0066] teaches a patient census containing biographic information and sensor information. The Examiner interprets the event monitoring device to be in the vicinity and/or in contact with the individual.);
A processing unit configured to (Fig. 2 teaches the host device processor.): 
(1) receive personal data of the individual (Fig. 2 teaches a host device including storage devices containing information about each patient. [0013] teaches the host device creates and stores (receives) the information. The Specification describes a computer providing/obtaining personal data, i.e., receiving, i.e., creating. See Specification pg. 4, Ln. 1 and pg. 4, Ln. 11. [0044] teaches the information about the individual helps the health-care provider to adequately monitor and track fall-related behavior.);
(ii) generate, from the sensor data about the individual and the personal data of the individual, a total risk score of the individual (Fig. 1 and [0040] teach storing the information about the patient (personal data) and the information about the patient’s fall alerts (sensor data), allowing for adequate monitoring and tracking of fall-related behavior. Also, [0010] teaches fall-risk assessments are based on the accumulated data. Fig. 7 and [0055] teach the host device has a summary screen for each individual containing a list of fall-risk assessments 708, and each Fall Risk Assessment is dated and given a number associated with Fall Risk. The Examiner interprets a score from 0 to 5 for Fall Risk as a total risk score.);
(iii) determine, based at least in part on the personal data of the individual and the generated total risk score, a projection regarding both an imminent bed fall of the individual and a timeframe for an intervention to prevent the bed fall of the individual (Abstract and [0010] teaches a system which calculates fall-risk assessments for each patient, and a health-care provider who uses the risk-assessment (a projection) to more accurately predict falls (imminent bed falls) and to prevent fall-related activities. [0051, 0068] teaches the fall-risk assessment may be based on the quantity of fall-related behavior (bed falls) that occurred during a given time period (e.g. between 4:30 and 6:30 AM) (timeframe for an intervention). [0066] teaches a fall history report/summary for an individual patient.);
(iv) determine an ability level of the individual based on the total risk score and its change and/or development during a predetermined time-frame ([0014] teaches calculating a fall-risk assessment (determine an ability level of the patient). Fig. 7 teaches dated Fall Risk Assessment data with associated Fall Risk score (0-5) (the total risk score). The Examiner notes the Fall Risk score changes/develops when a new Fall Risk Assessment is completed for the patient (see Fig. 7). [0016] teaches completing follow-up actions within a predetermined period of time. The Examiner interprets the time to complete a Fall Risk Assessment as a predetermined time-frame.), 
wherein the ability level of the individual comprises  
[…] of the individual, 
[…] of the individual, and 
a compliance […] of the individual (Fig. 8 teaches “unassisted attempts” (of the patient) are recorded in a Fall Form. The Examiner interprets the patient as making either no unassisted attempts or one or more unassisted attempts.); and
A user interface configured to output (Fig. 2 teaches display devices(s) (user interfaces configured to output).):
(i) an intervention signal […] the determined projection regarding both the imminent bed fall of the individual and the timeframe for an intervention to prevent the bed fall of the individual (Abstract and [0010] teaches fall-risk assessments (determined projections) are based on fall report data and user-entered data and help a health-care provider predict (project) fall-related activity (an imminent bed fall of the patient) and to take proactive steps to prevent fall-related activity. [0014] teaches fall-risk assessment calculation (determination) is based on (regards) age, time of day (timeframe), etc. The Examiner notes that “for an intervention to prevent…” is an intended use of the time-frame. Fig. 7 and [0026] teaches displaying one or more fall-risk assessments (intervention signals). Fig. 8 teaches displaying the details of a form / a Fall Form.), and 
(Fig. 7 and [0026] teaches displaying calculated (determined) information. The Examiner interprets the determined ability level recited here as a composite score comprising three distinct ability levels, see below. The Examiner notes that the composite score lacks adequate written description.)

Weatherly may not teach an intervention signal (i.e., a displayed fall risk assessment) comprising […].
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of displaying the details of the Fall Form with teaching of Weatherly since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the displayed Fall Form information for the Fall Risk Assessment data. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Weatherly may not teach 
wherein the ability level of the individual comprises 
a cognitive ability level of the individual, 
a communication ability level of the individual, and 
a compliance level of the individual; or
a user interface configured to output the determined ability level.

Oliver teaches
determine an ability level of the individual (See Weatherly, above. Additionally, Oliver teaches (pg. 1, left column, Results): in phase 1 five factors were independently associated with a higher risk of falls (determined an ability level): fall as a presenting complaint, a transfer and mobility score of 3 or 4, and primary nurses’ judgement that a patient was agitated, needed frequent toileting, and was visually impaired; and also additionally, a risk assessment (ability level) score 0-5 (Weatherly’s Fall Risk score) was derived (determined) by scoring one point for each of these five factors.),
wherein the ability level of the individual comprises 
a cognitive ability level (see Oliver, pg. 2, right column, Characteristics box, “most recent documented abbreviated mental test score (0-10)”. The Examiner interprets a mental test score as a cognitive ability level.), 
a communication ability level (see Oliver, Characteristics box, *Transfer (communication ability) score (level): 1= unable, 2 = minor help (verbal), and 3 = independent.), and 
a […] level (See Oliver, pg. 2, Characteristics box, fall as a presenting complaint yes/no (Weatherly’s “unassisted attempts”). The Examiner interprets the risk assessment score (Weatherly’s score) as derived based off an indication of yes (1) or no (0) for this factor (Weatherly’s “unassisted attempts”).); and
the determined ability level (The Examiner interprets Oliver’s risk assessment as part of Weatherly’s Fall-Risk Assessment (determined ability level).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and apparatus for tracking, documenting, and predicting fall-related activities of Weatherly to display a risk assessment with a score derived from the scoring method as taught by Oliver (i.e., one point for each of five factors to include a mental test score, a transfer score, a yes/no score, etc.), with the motivation of identifying clinical characteristics of elderly inpatients that predict their chance of falling (phase 1) and to use these characteristics to derive a risk assessment tool and to evaluate its power in predicting falls (phases 2 and 3), i.e., with the motivation of increasing the quality of patient care (see Oliver, pg. 1, Abstract, Objectives).
	
Regarding claim 2, Weatherly/Oliver teaches the device according to claim 1, wherein the device is configured to
output the intervention signal directly to the individual by way of the user interface (Weatherly Fig. 2 and Fig. 7 teach the display device for outputting the fall-risk assessment (the projection). The Examiner interprets a displayed fall-risk assessment as an intervention signal. The Examiner interprets the patient as looking at the display.),
 (Weatherly Fig. 1 teaches the fall-detecting device. Weatherly [0010] teaches individual(s) (i.e., patients) is/are provided with a fall-detecting device that is installed proximately to the patient/individual. Weatherly [0030, 0060] teach a host device physically connected by a wire or cable to (in the vicinity of) one or more fall detection device (and the individual). Additionally, Fig. 7 teaches Fall Location History e.g. Bedroom, Living room. The Examiner interprets Weatherly’s host device display and fall-detecting device as connected by wire within the same building or room (e.g. a house, a Bedroom, a Living Room.)

Regarding claim 3, Weatherly/Oliver teaches the device according to claim 1, wherein the processing unit is further configured to 
receive data related to a staff schedule (Weatherly [0052] teaches the health-care provider may use the fall-risk assessment values in a number of ways to provide more efficient care to many individuals, e.g. to more efficiently generate schedules for each individual health-care provider. Weatherly [0013] teaches the host device creates and stores (receives) information. The Examiner interprets Weatherly’s host device to be creating and storing schedules.)

Regarding claim 4, Weatherly/Oliver teaches the device according to claim 3, wherein the user interface is configured to output the intervention signal 
to a staff member (The Examiner interprets the health-care provider as looking at Weatherly’s host device.) and to trigger a staff intervention at the individual  ([0066] teaches triggering the generation of reports by an operator (staff interventions at the individual based on the staff schedule), the reports including a fall history report/summary for an individual patient, a fall-risk assessment report (based on the obtained data and the projection), a patient census, a program summary, a fall history summary, and a fall detail report.)

Regarding claim 5, Weatherly/Oliver teaches the device according to claim 1, wherein the personal data of the individual comprises 
one or more of age, gender, neurologic condition, symptoms, disabilities, medication, fall history, and/or psychological profile (The Examiner notes only one of these is required for the claim to be met. Weatherly Fig. 2, 4, 5, 7 and [0045] teaches the individual’s database record includes information about the patient: medication, fall alerts, report history, and reference to the individual’s fall data. Weatherly [0010] teaches fall-risk assessment(s) based on the accumulated data representing each fall report and user-entered data. Weatherly [0014] teaches patient factors: age, health condition, history of falls, frequency of fall-related activity, lifestyle, etc. Weatherly [0017] teaches patient information: name, location, age, and gender. Weatherly Fig. 6 teaches data on Parkinson’s disease (PD) (neurological condition). Oliver at pg. 1, right column, para. 1 teaches falls are common among elderly hospital inpatients; and the consequences (symptoms) of a fall: fracture, fear of falling, anxiety and depression, and loss of confidence, all of which lead to greater disability. Oliver at pg. 2, right column, box text teaches Characteristics listed for patients who fall: a Barthel index (0-20) (disability data), a transfer and mobility score (0-6) (disability data), nurse’s judgements about patient’s current clinical characteristics (psychological profile).)

Regarding claim 10, Weatherly/Oliver teaches the device according to claim 1, wherein 
The compliance level is related to the total risk score being determined to be high (See previous citations. The Examiner interprets a high risk factor score as earning one point from a compliance risk factor (i.e., noncompliance give 1 point toward the risk factor score). A compliance level of 0 is associated with a lower risk factor score than a compliance level of 1. The Examiner notes that in this manner, the two are related.)

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 1, but for the limitations analyzed below. Since claim 11 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1 but for the limitations analyzed below.

Further, Weatherly/Oliver teaches 
	A classification unit configured to provide personal data of the individual (Weatherly Fig. 2 teaches a storage device for storing database files, which contain information about each patient as well as information about fall alerts received from the receiver 104 of the fall-detecting device.)

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 12 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.	

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to claims 4 and 12. Since claim 13 is analogous to claims 4 and 12, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 4 and 12.

Regarding claim 14, Weatherly/Oliver teaches the method according to claim 12, wherein the step of triggering an intervention by staff comprises one or more of the steps of (The Examiner notes that only one of these is required for the claim limitation to be met):
Identifying the nearest available staff member (Weatherly [0052] teaches accurate fall-risk assessments enable health-care providers to determine the ideal location for each individual’s room, such that those individuals with a relatively high fall-risk are relatively closer to nurses’ stations or other staffed health-care offices. The Examiner interprets a nurses’ station with one health-care provider scheduled per shift. Weatherly [0042] teaches notifying (identifying) a responsible party (the health-care provider) that a message indicating a fall alert has been received by the host device.),
Sending an alarm code to the staff member (see previous citation),
Informing the staff member about the available time-frame to prevent a bed fall incident (see previous citation. Weatherly [0051, 0068] teaches the fall-risk assessment may be based on the quantity of fall-related behavior that occurred during a given time period (e.g. between 4:30 and 6:30 AM) and calculated differently given a time of day. See also Weatherly [0014]. Weatherly Fig. 2 teaches host device receiver 104 sends files (informs) about fall alerts to storage device databases. The Examiner interprets the health-care provider as reviewing database files.),
Informing the staff about details of the patient profile of the individual (see previous citations), and
Informing staff about the recommended intervention action ([0052] teaches the health-care provider may use calculations to increase or ensure (recommend) personal contact (intervention) with the individual, to avoid the highly likely fall-related behavior.)

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 15 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Weatherly teaches a non-transitory computer readable (Weatherly claim 33 teaches a computer readable media. Specifically, Weatherly Fig. 2 teaches storage devices (non-transitory computer programs).)

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly in view of Oliver and Derenne et al. (US 2015/0109442).

Regarding claim 8, Weatherly/Oliver teaches the device according to claim 1, wherein 
The cognitive ability level is related to the total risk score […] (see Oliver, pg. 2, right column, Characteristics box, “most recent documented abbreviated mental test score (0-10)”. The Examiner interprets mental test score as (cognitive ability level). Oliver (pg. 1 left column, Results) teaches a risk assessment score (total risk score) is derived from (related to) characteristics/factors. Weatherly Fig. 1 teaches the fall-detection device comprises an event monitoring device sending signals to receivers.)

Weatherly/Oliver does not teach slowly to moderately increasing within a limited time-window.

Derenne teaches 
slowly to moderately increasing within a limited time-window (The Specification (pg. 28, Ln. 10-12) recite cognitive level is high in absence of cognitive impairment and speech impairment; and (pg. 9, Ln. 10-12) groups cognitive and visual disabilities together. [0215] teaches the system monitors for presence/absence of visual indicators that indicate the patient is a fall risk, consults the attribute data, and analyzes the data from cameras to determine whether the visual indicator e.g. eyeglasses is in an expected position. The Examiner interprets the system as monitoring visual/cognitive impairment. Claim 11 teaches analyzing image data to determine a score for a fall risk assessment (Weatherly’s Fall Risk score). The Examiner interprets Derenne’s score as based on the visual/cognitive impairment. Claim 12 teaches to repetitively determine the score for the fall risk assessment and provide notification if the score changes (increases or decreases) by more than a threshold (slowly to moderately). The Examiner interprets the score as increasing by more than a threshold. The Examiner interprets the time between one score and the next is definite/small/limited.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of visual indicators, such as presence/absence of eyeglasses within reach of the occupant of a bed, used to determine a fall-risk assessment score with teaching of Weatherly/Oliver since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Weatherly/Oliver or Derenne. Providing a risk assessment score determined using a visual indicator (as taught by Derenne) does not change or affect the risk assessment score of Weatherly/Oliver. Providing a characteristic/factor of the risk assessment score would be performed the same way 

Regarding claim 9, Weatherly/Oliver teaches the device according to claim 1, wherein 
The communication ability level is related to the total risk score […] (Oliver, pg. 2, right column, Characteristics box, teaches levels of verbal communication ability. Oliver (pg. 1 left column, Results) teaches a risk assessment score (total risk score) is derived from (related to) characteristics/factors. Weatherly Fig. 1 teaches the fall-detection device comprises an event monitoring device sending signals to receivers.)

Weatherly/Oliver does not teach significantly increasing within a limited time-window. 

Derenne teaches
significantly increasing within a limited time-window ([0215] teaches the system monitors for presence/absence of visual indicators that indicate the patient is a fall risk, consults the attribute data, and analyzes the data from cameras. Claim 11 teaches analyzing image data to determine a score for a fall risk assessment (Weatherly’s Fall Risk score). [0312] teaches gestures are analyzed by a software module. The Examiner interprets gestures as a visual indicator for communication ability. The Examiner interprets the system as monitoring visual/communication impairments. Claim 12 teaches to repetitively determine the score for the fall risk assessment and provide notification if the score changes (increases or decreases) by more than a threshold (significantly or slowly to moderately). The Examiner interprets the score as increasing significantly. The Examiner notes that it is not clear what significant, slow, or moderate entails. The Examiner interprets the time between one score and the next is definite/small/limited.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a gesture software module and using visual indicators of communication ability to determine a fall-risk assessment score with teaching of Weatherly/Oliver since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Weatherly/Oliver or Derenne. Providing a risk assessment score determined using a visual indicator (as taught by Derenne) does not change or affect the transfer score of the risk assessment score of Weatherly/Oliver. Providing a risk assessment score would be performed the same way even with the addition of a visual indicator for communication ability. Since the functionalities of the elements in Weatherly/Oliver and Derenne do not interfere with each other, the results of the combination would be predictable.

Response to Arguments
Rejection under 35 U.S.C. §112
Regarding the indefiniteness rejection of Claims 1-5 and 8-15, the Applicant has amended the claims to overcome the previous indefiniteness rejection(s); however, the current basis of rejection is necessitated by amendment and/or afforded by the RCE.

Rejection under 35 U.S.C. §101
Regarding the rejection of Claims 1-5 and 8-15, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. (The Examiner notes that claim 15 has been amended to fall within one of the statutory categories, i.e., manufacture). Applicant argues:
(a) “These arguments are hereby incorporated into this response in their entirety” (Remarks, pg. 6).
Regarding (a), the Examiner respectfully submits that ‘these arguments’ were addressed in prior office action mailed 01/21/2021.
(b) “That the device performs a computing function does not make the concrete physical device less tangible, and does not make the claims directed to that computing function rather than to the concrete physical device” (Remarks, pg. 7).
Regarding (b), the Examiner respectfully agrees that a physical device is indeed tangible, i.e., has a physical structure. The Examiner respectfully submits that the rejection is not based on tangibility. The rejection is based on the claims being directed to a judicial exception without integrating the judicial exception into a practical 
(c) “The claims are not directed to an abstract idea or a mental process, but to a specific physical device that performs an important function. Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception” (Remarks, pg. 7).
Regarding (c), the Examiner respectfully disagrees and submits the basis of rejection. The claims cover a method of organizing human activity. The claims are directed to an abstract idea but for additional elements, which must be considered in Step 2A prong 2 for integration.
(d) “The claims incorporate the alleged abstract idea into a practical application with regard to the generated and communicated (i) projection regarding both an imminent bed fall of the individual and a timeframe for an intervention to prevent the bed fall of the individual and (ii) distinguished ability level. These are both concrete items that are displayed on the user interface” (Emphasis added) (Remarks, pg. 8).
Regarding (d), the Examiner respectfully disagrees. “These”, e.g. a projection, are not “concrete items”, i.e., are not additional elements. Only additional elements can provide a practical application or an inventive concept (“significantly more”).
(e) “The Patent Office improperly breaks down Applicant’s argument, and the invention, into individual separate components” (Remarks, pg. 9).
Regarding (e), the Examiner respectfully disagrees. The additional elements are identified and separated from the abstract idea to properly consider them for subject matter eligibility while at the same time properly providing the identified abstract. The Examiner submits that considered “as an ordered combination” these computer components “ad[d] nothing… that is not already present when the steps are considered separately”. See Alice Corp. at Syllabus on pg. 3, para. 1. As for the sensor, the sensor amounts to extra-solution activity and provides neither a practical application nor an inventive concept, alone or in combination with the other additional elements.
(f) “Applicant asserts that the physical sensor, the physical processor, and the physical user interface comprises a concrete physical device that also performs a computing function” (Remarks, pg. 9).
Regarding (f), the Examiner respectfully submits that utilizing a computer (i.e., a concrete physical device) to perform a computing function is utilizing a computer for what it was designed to do and is insufficient to provide a practical application or significantly more. See Alice Corp.
(g) “The components do not represent a simple generic computer system. Rather, the claims recite a novel, complicated system with much more than a computer or a processor” (Remarks, pg. 9).
Regarding (g), Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, i.e. MPEP §§ 2016.05(d)(II) and MPEP 2106.05(f).

Regarding the rejection of amended claims 2-5, 8-10, and 13-14, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is further/also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-5 and 8-15, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 
Applicant argues:
“Regarding independent claim 1, Weatherly in view of Oliver and/or Derenne fails to suggest or render obvious, for example, a device comprising a processing unit configured to, inter alia, determine an ability level of the individual based on the total risk score and its change and/or development during a predetermined time-frame, wherein the ability level of the individual comprises a cognitive ability level, a communication ability level, and a compliance level; and a user interface configured to output both (i) a determined projection regarding both an imminent bed fall of the individual and a timeframe for an intervention to prevent the bed fall of the individual and (ii) the distinguished ability level” (Remarks, pg. 9-10).
Regarding (g), the Examiner respectfully disagrees. The Examiner submits the basis of rejection as necessitated by amendment and/or afforded by the RCE.
“there is no teaching or suggestion in Oliver to combine these three elements into a single ability level… Oliver ultimately combined certain risk factors into a score” (Remarks, pg. 10).
Regarding (h), the Examiner respectfully disagrees and submits the basis of rejection. Given broadest reasonable interpretation (BRI), Weatherly in view of Oliver teaches and/or renders obvious the composite score (the determined ability level comprising the three ability levels) that represents the determination (assessment) of a level of patient ability (Fall-Risk). The Examiner notes that the Specification does not disclose determining a composite ability level comprising the three “distinct” ability levels (see 112a rejection of new matter). Additionally, in response to (the potential for) applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
“there is no teaching or suggestion by Weatherly in view of Oliver and/or Derenne of a user interface configured to output both (i) a determined projection regarding both an imminent bed fall of the individual and a timeframe for an intervention to prevent the bed fall of the individual and (ii) the distinguished ability level” (Remarks, pg. 10).
Regarding (c), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment and/or afforded by the RCE. Given BRI, Weatherly in 

Regarding the rejection of amended claims 2-5, 8-10, and 13-14, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is further/also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caporusso et al., “A Pervasive Solution for Risk Awareness in the context of Fall Prevention” for teaching monitoring, multimodal feedback, patient safety, and telemedicine.
Hendrich (US 2008/0009686) for teaching assessing fall risk.
McNair (US 2011/0190593) for teaching computerized systems and methods for stability-theoretic prediction and prevention of falls.
McNair (US 2014/0081092) for teaching predicting near-term deterioration of hospital patients.
Chronis et al. (US 2021/0007676) (effective filing date 8/28/2015) for teaching detecting attempted bed exit.
Amarasingham et al. (WO 2015/157577) (designating US) for teaching hospital patient care and management for telemedicine.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.M.W./Examiner, Art Unit 3626              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626